          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


SARA LYN HODGE,                                      §
            Plaintiff                                §
                                                     §                  A-20-CV-742-DH
v.                                                   §
                                                     §
ANDREW M. SAUL,                                      §
COMMISSIONER OF SOCIAL                               §
SECURITY,                                            §
            Defendant

                         MEMORANDUM OPINION AND ORDER

       This is an appeal of a final decision of the Commissioner of the Social Security

Administration denying an application for disability benefits. Before the Court are the parties’

briefs (Dkt. Nos. 19 & 21), as well as the administrative record (Cited as “Tr.”).

                                  I. GENERAL BACKGROUND

       On August 14, 2017, Plaintiff Sara Lyn Hodge filed her application for disability insurance

benefits, claiming disability beginning on January 2, 2014. The Commissioner denied Hodge’s

claim on February 6, 2018, and then again upon reconsideration on May 24, 2018. After Hodge

requested and was provided a hearing, the Administrative Law Judge (ALJ) issued a decision on

July 12, 2019, finding that Hodge was not disabled. The ALJ found that Hodge suffered from

severe impairments of diabetes mellitus, fibromyalgia, bilateral carpal tunnel, and obesity.

However, the ALJ found that the impairments did not meet or equal an impairment found in the

Appendix 1 Listing of Impairments. In addition, the ALJ noted that Hodge had the residual

functional capacity (RFC) to perform light work with restrictions and that the records did not

support Hodge’s subjective statements related to the limiting effects of her impairments. The ALJ,

based on the RFC, then determined that Hodge could not perform her past relevant work, but,



                                                 1
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 2 of 7




based on the guidance of the vocational expert, found that Hodge had the RFC to perform other

work existing in significant numbers in the national economy. As a result, the ALJ found that

Hodge was not disabled for the relevant period and not entitled to disability insurance benefits or

supplemental security income. Hodge requested review by the Appeals Council, which was denied

by notice on May 8, 2020. Hodge has now exhausted her administrative remedies and seeks

judicial review of the administrative proceedings under 42 U.S.C. § 405(g).

                                   II. STANDARD OF REVIEW

       The Social Security Act defines “disability” as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment ... which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). To determine if a claimant is able to engage in “substantial gainful activity” (and

therefore if he is disabled) the Social Security Commissioner uses a five-step analysis:

   1. a claimant who is working, engaging in a substantial gainful activity, will not be found to
      be disabled no matter what the medical findings are;

   2. a claimant will not be found to be disabled unless he has a “severe impairment”;

   3. a claimant whose impairment meets or is equivalent to an impairment listed in Appendix
      1 of the regulations will be considered disabled without the need to consider vocational
      factors;

   4. a claimant who is capable of performing work that he has done in the past must be found
      “not disabled”; and

   5. if the claimant is unable to perform his previous work as a result of his impairment, then
      factors such as his age, education, past work experience, and residual functional capacity
      must be considered to determine whether he can do other work.

20 C.F.R. § 404.1520; Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994). A finding of disability

or no disability at any step is conclusive and terminates the analysis. Greenspan v. Shalala, 38

F.3d 232, 236 (5th Cir. 1994). The claimant has the burden of proof for the first four steps; at step



                                                 2
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 3 of 7




five, the burden initially shifts to the Commissioner to identify other work the applicant is capable

of performing. Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990). Then, if the Commissioner

“fulfills his burden of pointing out potential alternative employment, the burden ... shifts back to

the claimant to prove that he is unable to perform the alternate work.” Id. (citation omitted).

       Judicial review of the Commissioner’s final decision under the Social Security Act, 42

U.S.C. § 405(g), is limited to two inquiries: (1) whether substantial evidence supports the

Commissioner’s decision; and (2) whether the Commissioner correctly applied the relevant legal

standards. Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir. 1997). Substantial evidence is more

than a scintilla of evidence but less than a preponderance—in other words, “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Martinez v. Chater, 64

F.3d 172, 173 (5th Cir. 1995). The Court considers four elements of proof when determining

whether there is substantial evidence of a disability: (1) objective medical facts; (2) diagnoses and

opinions of treating and examining physicians; (3) the claimant’s subjective evidence of pain and

disability; and (4) the claimant’s age, education, and work history. Id. at 174. However, the

reviewing court may not reweigh the evidence, try the issues de novo, or substitute its judgment

for that of the Commissioner. Greenspan, 38 F.3d at 236. The Court may only scrutinize the record

to determine whether it contains substantial evidence to support the Commissioner’s decision.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). If the Court finds substantial evidence to

support the decision, the Court must uphold the decision. Selders, 914 F.2d at 617 (“If the ...

findings are supported by substantial evidence, they are conclusive and must be affirmed.”); 42

U.S.C. § 405(g). A finding of no substantial evidence will only be made where there is a

conspicuous absence of credible choices or no contrary medical evidence. Abshire v. Bowen, 848

F.2d 638, 640 (5th Cir. 1988).



                                                 3
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 4 of 7




                                     III. THE ALJ’s OPINION

       The ALJ employed the regulations’ five-step sequential evaluation process to determine

whether Hodge was disabled. 20 C.F.R. § 404.1520(a). See Tr. 13-24. At step one, the ALJ

determined that Hodge had not engaged in substantial gainful activity since January 2, 2014, the

alleged onset date. At step two, the ALJ found that Hodge had several severe impairments,

including diabetes mellitus, fibromyalgia, bilateral carpal tunnel syndrome, and obesity.

Furthermore, the ALJ found that Hodge did not have an impairment or combination of impairments

that meet or medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.

       The ALJ, before proceeding to step 4, then calculated the Hodge’s residual functional

capacity (“RFC”) and noted that:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) and assessed as lifting, carrying, pushing, and
       pulling 20 pounds occasionally and 10 pounds frequently. The claimant can stand
       and walk 6 hours in an 8-hour workday and sit 6 hours in an 8-hour workday. She
       can occasionally climb ladders, ropes, scaffolds, ramps, and stairs. She can
       occasionally kneel, stoop, crouch, and crawl. She can frequently handle bilaterally.
       She should avoid concentrated exposure to repetitive vibrations.

Tr. 18. At step four, the ALJ concluded that Hodge is not capable of performing any of her past

relevant work. Finally, given that the vocational expert testified that Hodge had acquired work

skills from her past relevant work, the ALJ, taking into account Hodge’s age, education, work

experience, and RFC, noted that Hodge had acquired work skills from past relevant work that were

transferable to other occupations with jobs existing in significant numbers in the national economy.

The ALJ therefore concluded that Hodge was not disabled and that she was not under a disability

as defined by the Social Security Act from January 2, 2014, through the date of the ALJ’s decision.




                                                 4
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 5 of 7




                                           IV. ANALYSIS

       Hodge argues on appeal that the RFC is not supported by substantial evidence because: (1)

the ALJ failed to properly consider Hodge’s fibromyalgia when formulating the RFC; and (2) the

ALJ failed to adequately account for Hodge’s limitations in maintaining concentration,

persistence, and pace when assessing her RFC. Dkt. No. 19. The Commissioner argues that the

ALJ’s RFC finding is based on substantial evidence and that the ALJ properly developed the record

in this case. Dkt. No. 21. The Court agrees with the Commissioner. The Court finds that substantial

evidence supports both the ALJ’s RFC determination as well as the ALJ’s determination that

Hodge was not disabled during the adjudicated period.

       Hodge first argues that the ALJ’s RFC is unsupported by the evidence because the ALJ

failed to properly consider Hodge’s fibromyalgia. Dkt. No. 19 at 12-16. Specifically, Hodge asserts

that “given the elusive nature of fibromyalgia,” the ALJ failed to give proper consideration to

Hodge’s subjective complaints related to her fibromyalgia. Id. at 16. The Commissioner responds

that there must be sufficient objective evidence to support a finding that any impairment, including

fibromyalgia, “so limits the person’s functional abilities that it precludes him or her from

performing any substantial gainful activity.” Dkt. No. 21 at 5-7.

       The Court finds that the ALJ properly considered Hodge’s fibromyalgia in developing

Hodge’s RFC. The ALJ included fibromyalgia as one of Hodge’s severe impairments and

considered Hodge’s “intermittent treatment for pain” related to her fibromyalgia, finding that

Hodge “would be appropriately limited to light work while performing postural tasks

occasionally.” Tr. 16, 21. The record shows that the ALJ specifically included postural limitations

in her RFC assessment to account for the weakness and pain from fibromyalgia. See Tr. 21; see

also Lopez v. Saul, 2020 WL 4934462, at *8 (W.D. Tex. Aug. 22, 2020) (finding that the ALJ’s



                                                 5
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 6 of 7




inclusion of postural limitations in the RFC assessment properly accounted for the plaintiff’s

“weakness and pain from fibromyalgia”). Accordingly, the Court finds that the RFC assessment

sufficiently accounts for Hodge’s fibromyalgia.

       Next, Hodge argues that the RFC determination is not supported by substantial evidence

because the ALJ failed to adequately account for Hodge’s limitations in maintaining concentration,

persistence, and pace when assessing her RFC. Dkt. No. 19 at 16-19. The ALJ found that Hodge

had “mild limitation” in concentrating, persisting and maintaining pace. Tr. 17. The ALJ further

found that although Hodge reported some difficulty with focus and concentration, “these findings

were not documented in a mental status examination.” Id.

       Hodge emphasizes that the ALJ’s RFC assessment did not properly account for the finding

of mild limitations in concentrating, persisting, and maintaining pace. Dkt. No. 19 at 16-19. The

Commissioner argues that the ALJ’s restriction in the complexity of work tasks is a proper

accommodation of Hodge’s mild limitation in concentration, persistence, and pace. Dkt. No. 21 at

7. The Commissioner further argues that Hodge cannot show prejudice and that any error by the

ALJ is harmless. Id. at 7-8. The Court agrees with the Commissioner. Because the ALJ’s RFC

assessment limited Hodge to unskilled work, the ALJ sufficiently accounted for Hodge’s mild

limitations in concentrating, persisting, and maintaining pace. See Herrera v. Berryhill, 2017 WL

979077, at *4 (W.D. Tex. Mar. 13, 2017); Gipson v. Colvin, 2013 WL 5945649, at *10 (S.D. Tex.

Nov. 6, 2013). Hodge fails to identify any mental limitations documented in the record that the

ALJ overlooked or which of the elements of concentration, persistence, and pace are absent in the

ALJ’s RFC determination. Further, Hodge has not identified any objective findings that would

support a greater degree of restriction due to any mental impairments. See Leggett, 67 F.3d at 564.

To the degree that Hodge argues that the record supports greater functional limitations, the Court



                                                  6
          Case 1:20-cv-00742-DH Document 25 Filed 08/25/21 Page 7 of 7




may not weigh the evidence as conflicts in the evidence are for the Commissioner to resolve.

Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002); Muse v. Sullivan, 925 F.3d 785, 790

(5th Cir. 1991).

                                      V. CONCLUSION

   Based on the foregoing, the Court hereby ORDERS that the decision of the Commissioner is

AFFIRMED.



   SIGNED on August 25, 2021.



                                               DUSTIN M. HOWELL
                                               UNITED STATES MAGISTRATE JUDGE




                                             7
